t c summary opinion united_states tax_court milton craig werner and barbara k werner petitioners v commissioner of internal revenue respondent docket no 14689-02s filed date milton craig werner and barbara k werner pro sese huong t duong for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure for failure_to_file timely a federal_income_tax return for petitioners concede as correct respondent's adjustments for a taxes of dollar_figure deducted on schedule a itemized_deductions b charitable_contributions of dollar_figure deducted on schedule a and c the addition_to_tax under sec_6651 for failure_to_file timely petitioners also concede that they are entitled to only two dependency_exemptions respondent concedes that there will be no adjustment for capital_gain income in the amount of dollar_figure or miscellaneous expenses of dollar_figure on schedule a the parties agree that the only issue remaining for decision by the court is whether petitioners are entitled to deduct on schedule a casualty and theft losses totaling dollar_figure some of the facts have been stipulated and are so found the stipulation of facts and exhibits received in evidence are incorporated herein by reference at the time the petition was filed petitioners resided in berkeley california background petitioner milton werner has been a teacher most of his career and is now a high school principal prior to the year at issue he accepted a new job across the bay in palo alto callifornia he and his family sold their home put their belongings in storage units and rented another residence abnormally wet weather during the year caused the storage units to leak badly petitioner barbara werner's father col james richard kelly was a former dean of the new mexico military academy an avid reader and historian he amassed a large personal library the collection included books that were leather bound antebellum and signed editions the items were subjected to water damage most beyond repair on schedule a of petitioners' federal_income_tax return petitioners claimed a casualty_loss deduction of dollar_figure included with the return was a form_4684 casualties and thefts reporting the loss of the books in the amount of dollar_figure and the loss of some furniture accounting for the balance of the claimed amount during the examination of petitioners' return petitioners presented to the auditor a copy of an appraisal prepared by an appraiser certified by the international society of appraisers according to the cover letter forwarding the appraisal to petitioner milton c werner the objective of the appraisal at your request was to estimate the fair_market_value of the household furniture prior to damage and in current damaged condition the books were appraised at replacement value for the purpose of settling an insurance claim these values are effective as of the inspection date this appraisal is to be used only for the function of settling your insurance claim any other use of this appraisal such as for selling the property or for income_tax deduction purposes renders it null and void the appraisal finds that the fair_market_value of the household furniture prior to damage is dollar_figure and in damaged condition the value is dollar_figure the replacement value of the books available for valuation was determined to be dollar_figure and the books and year books badly damaged and thrown away were not valued respondent determined that petitioners had failed to substantiate the casualty_loss and denied the deduction in full discussion because petitioners failed to meet the requirements of sec_7491 the burden_of_proof does not shift to respondent in this case losses may be deductible under sec_165 to the extent not_compensated_for_by_insurance_or_otherwise in the case of an individual sec_165 allows a taxpayer to claim as a deduction any loss from theft or casualty sustained during the taxable_year the loss is allowed only to the extent that it exceeds dollar_figure and the net_casualty_loss is in excess of percent of adjusted_gross_income sec_165 the amount of the lo sec_1sec is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of its enactment by sec a of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 allowed as a deduction is the lesser_of the fair_market_value of the property immediately before the loss or the adjusted_basis of the property 305_us_468 sec_1_165-7 and b income_tax regs the basis_of_property acquired by purchase is its cost sec_1012 the basis of inherited property ordinarily is the fair_market_value of the property at the date of the decedent's death sec_1014 the basis_of_property acquired by gift is the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if such basis is greater than the fair_market_value of the property at the time of the gift the basis for determining loss is the fair_market_value of the property sec_1015 in order for the court to determine whether petitioners are entitled to a casualty_loss petitioners' basis in the property damaged or destroyed must be known where petitioners fail to prove that basis the court is unable to determine the amount of the loss that is deductible 79_tc_714 affd 731_f2d_1417 9th cir 46_tc_751 affd 387_f2d_420 8th cir the court presumes that petitioners acquired the items of furniture by purchase but they offered no evidence of the acquisition_cost of the items the books that were damaged were acquired by either gift or inheritance and petitioners offered no evidence of their basis in the items as to all of the items therefore petitioners have failed to prove their tax basis in the property the court therefore sustains respondent's determination that petitioners are not entitled to deduct on schedule a casualty and theft losses totaling dollar_figure reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
